In an action to recover damages for assault, plaintiff appeals *845from so much of an order which denied in part a motion to modify a notice for his examination before trial. Order, insofar as appealed from, affirmed, with $10 costs and disbursements; examination to proceed on five days’ notice. There was no abuse of discretion in permitting the examination of appellant as to the injuries which he claims he sustained. (Rules Civ. Prac., rule 121-a.) Carswell, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.